DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application claims priority of provisional application 62/879962 filed 07/29/2019.

Response to Arguments/Amendments
3.	Regarding the prior art rejection of claim 6 (see section 5 of the Office Action dated 03/18/2022), the Applicant’s arguments have been fully considered, but are not persuasive. The Applicant argues that the prior art, 3GPP ‘780 in view of 3GPP ‘008, does not teach the newly amended claim limitation of claim 6 (and a similar limitation newly added to claim 1). Specifically, the Applicant argues that the prior art does not teach a power control compensation factor selected based on transmit priority. The Examiner disagrees, and points to 3GPP ‘780, which discloses “If this priority level indicates the corresponding NR sidelink transmission has higher priority… UE adjusts the LTE sidelink transmission power to avoid the total transmission power exceeding the maximum power supported by the UE” (see section 2.3). In other words, 3GPP ‘780 discloses an original power level for a transmission, having a priority level for that transmission, and performing power control on the signal to result in a different, actual, transmission power for the signal, based on the priority. 3GPP ‘008 discloses that power control can be based on a pathloss compensation factor (i.e. a power control compensation factor) (see section 5.2). In the combination statement of claim 6, the Examiner noted that one of ordinary skill in the art would have found it obvious to include the pathloss compensation factor in the power budget (i.e. the power control) of the system of 3GPP ‘780. 3GPP ‘780 discloses that the difference between the original and actual transmit powers (i.e. the power control) be determined by the priority; designating any portion of this as “power control compensation” does not negate this, it is simply providing a name and a reason for what is already disclosed by 3GPP ‘780. The Applicant’s arguments are therefore unpersuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 – 3, and 6 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP ‘780 (3GPP TSG RAN WG1 Ad-Hoc Meeting 1901 R1-1900780) in view of 3GPP ‘008 (
 3GPP TSG RAN WG1 Meeting #97 R1-1906008).

Regarding claim 1, 3GPP ‘780 discloses subject matter relating to sidelink communications. Specifically, 3GPP ‘780 discloses an apparatus for wireless communications by a first user equipment (UE) (UE; see p. 1), comprising: 
a memory comprising computer-executable instructions (UE; see p. 1; the Examiner understands a UE as comprising memory comprising instructions); and 
a processor configured to execute the computer-executable instructions and cause the first UE to (UE; see p. 1; the Examiner understands a UE as comprising a processor executing instructions):
	communicate with at least a second UE via a link (sidelink; see p. 1); and 
	determine a transmission power for transmitting information via the link based, at least in part, on a priority corresponding to the information and a power control compensation factor selected based on the priority corresponding to the transmission (original sidelink power allocation has power control applied to it to modify the tx power, based on priority; see section 2.3); and 
	transmit the information via the link in accordance with the determined transmission power (sidelink transmissions with a given power allocation are determined based on priority; see section 2.3).
	3GPP ‘780 does not explicitly disclose the power control compensation factor.

	3GPP ‘008 discloses subject matter related to sidelink TPC. Specifically, 3GPP ‘008  discloses (power control is determined according to pathloss compensation factor; see section 5.2). 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of 3GPP ‘780 with 3GPP ‘008 by specifying that a portion of the power control disclosed by 3GPP ‘780 be the pathloss power compensation of 3GPP ‘008. As the power difference due to power control disclosed by 3GPP ‘780 is determined based on priority, specifying that part or all of this power difference is designated as the “power control compensation factor” of 3GPP ‘008 would result in a “power control compensation factor” determined by priority. One of ordinary skill in the art would have found it obvious to do so, as this is standard practice to compensate for the channel. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

Regarding claims 2 and 13, 3GPP ‘780 and 3GPP ‘008 teach the subject matter of the parent claim(s), as noted above. 3GPP ‘780 further discloses
wherein the priority corresponding to the information is based on a type of the information (priority can be based on traffic type; see section 2.3)

Regarding claim 3, 3GPP ‘780 and 3GPP ‘008 teach the subject matter of the parent claim(s), as noted above. 3GPP ‘780 further discloses
the type of the information comprises at least one of emergency services information or public safety information; and the priority corresponding to the information is high (type of information can be safety information, which is important (i.e. high priority); see section 2.3).

Regarding claims 6 and 15, 3GPP ‘780 and 3GPP ‘008 teach the subject matter of the parent claim(s), as noted above. 3GPP ‘780 does not explicitly disclose the limitations of claims 6 and 15.

However, 3GPP ‘008 discloses subject matter related to sidelink TPC. Specifically, 3GPP ‘008  discloses wherein the processing system is further configured to determine the transmission power by: 
selecting a power control compensation factor based on the priority corresponding to the information (power control is determined according to pathloss compensation factor; see section 5.2); and P+S Ref. No.: 194084USQUALCOMM Ref. No.: 19408424 
determining the transmission power using the selected power control compensation factor (power for sidelink channels is determined according to pathloss compensation factor; see section 5.2)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of 3GPP ‘780 and 3GPP ‘008 with 3GPP ‘008 by specifying that a portion of the power control disclosed by 3GPP ‘780 be the pathloss power compensation of 3GPP ‘008. As the power difference due to power control disclosed by 3GPP ‘780 is determined based on priority, specifying that part or all of this power difference is designated as the “power control compensation factor” of 3GPP ‘008 would result in a “power control compensation factor” determined by priority. One of ordinary skill in the art would have found it obvious to do so, as this is standard practice to compensate for the channel. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claims 7 and 16, 3GPP ‘780 and 3GPP ‘008 teach the subject matter of the parent claim(s), as noted above. 3GPP ‘780 does not explicitly disclose the limitations of claim 7; however, 3GPP ‘008 further discloses:
	wherein the higher the priority corresponding to the information is the higher the selected power control compensation factor is (power transmission scheme is such that sidelink transmission power is adjusted based on PPPP (i.e. priority) values; see section 5.3).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of 3GPP ‘780 with 3GPP ‘008 by specifying that the power compensation factor be based on priority. One of ordinary skill in the art would have found it obvious to do so, as higher power gives a better chance of being received more quickly, which would be appropriate for higher priority transmissions. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claims 8 and 17, 3GPP ‘780 and 3GPP ‘008 teach the subject matter of the parent claim(s), as noted above. 3GPP ‘780 does not explicitly disclose the limitations of claims 8 and 17; however, 3GPP ‘008 further discloses:
	wherein the power control compensation factor is selected further based on an operating mode of the UE (power compensation is selected based on the UE mode; see section 5.2)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of 3GPP ‘780 with 3GPP ‘008 by specifying that the power compensation factor be based on operating mode of the UE. One of ordinary skill in the art would have found it obvious to do so, this would allow different transmission types to be easily prioritized. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claims 9 and 18, 3GPP ‘780 and 3GPP ‘008 teach the subject matter of the parent claim(s), as noted above. 3GPP ‘780 does not explicitly disclose the limitations of claims 9 and 18; however, 3GPP ‘008 further discloses:

	wherein the processor system is further configured to execute the computer-executable instructions and cause the first UE to determine a modulation and coding scheme (MCS) based on the operating mode of the UE and the power control compensation factor, said MCS being used for transmitting the information (MCS is determined; see section 2.2).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of 3GPP ‘780 with 3GPP ‘008 by specifying that the MCS is chosen based on the operating mode and power control compensation factor. One of ordinary skill in the art would have found it obvious to do so, as this is standard practice; MCS is determined based on what power is available and what operating mode the UE is in in order to maximize throughput. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claim 10, 3GPP ‘780 and 3GPP ‘008 teach the subject matter of the parent claim(s), as noted above. 3GPP ‘780 does not explicitly disclose the limitations of claim 10; however, 3GPP ‘008 further discloses:
	wherein the power control compensation factor is selected further based on or associated with path loss measurements (pathloss power compensation factor; see section 5.2; pathloss measurements; see section 6).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of 3GPP ‘780 with 3GPP ‘008 by specifying that compensation factor is related to pathloss. One of ordinary skill in the art would have found it obvious to do so, as this is standard practice, and allows for compensation for channel effects. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claim 11, 3GPP ‘780 and 3GPP ‘008 teach the subject matter of the parent claim(s), as noted above. 3GPP ‘780 does not explicitly disclose the limitations of claim 11; however, 3GPP ‘008 further discloses:
	wherein the path loss measurements are associated with one or more other UEs and one or more base stations (pathloss measurements; see section 6; pathloss is related to the sidelink channel (i.e. to other UE), and is also calculated according to gNB’s interference and link budget limitations; see section 5.2).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of 3GPP ‘780 with 3GPP ‘008 by specifying that the pathloss measurements are associated with other UEs and base stations. One of ordinary skill in the art would have found it obvious to do so, as this would allow the device to be considerate of other transmitters/receivers nearby. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

Regarding claim 12, 3GPP ‘780 discloses a method for wireless communications by a first user equipment (UE) (UE; see p. 1), comprising:
communicating with at least a second UE (sidelink; see p. 1); 
determining a transmission power for transmitting information via the link based, at least in part, on a priority corresponding to the information and a power control compensation factor selected based on the priority corresponding to the information (original sidelink power allocation has power control applied to it to modify the tx power, based on priority; see section 2.3); and 
outputting the information for transmission via the link in accordance with the determined transmission power (sidelink transmissions with a given power allocation are determined based on priority; see section 2.3).
	3GPP ‘780 does not explicitly disclose the power control compensation factor.

	3GPP ‘008 discloses subject matter related to sidelink TPC. Specifically, 3GPP ‘008  discloses (power control is determined according to pathloss compensation factor; see section 5.2). 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of 3GPP ‘780 with 3GPP ‘008 by specifying that a portion of the power control disclosed by 3GPP ‘780 be the pathloss power compensation of 3GPP ‘008. As the power difference due to power control disclosed by 3GPP ‘780 is determined based on priority, specifying that part or all of this power difference is designated as the “power control compensation factor” of 3GPP ‘008 would result in a “power control compensation factor” determined by priority. One of ordinary skill in the art would have found it obvious to do so, as this is standard practice to compensate for the channel. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

Regarding claim 14, 3GPP ‘780 and 3GPP ‘008 teach:
the type of the information comprises at least one of emergency services information or public safety information and the priority corresponding to the information is high (type of information can be safety information, which is important (i.e. high priority); see section 2.3).
the type of the information comprises at least one of navigation information, group-cast information, or traffic flow management information and the priority corresponding to the information is medium; or 
the type of the information comprises at least one of gaming information, media content sharing information, or advertisement information and the priority corresponding to the information is low.

	Regarding claim 19, 3GPP ‘780 and 3GPP ‘008 teach the subject matter of the parent claim(s), as noted above. 3GPP ‘780 does not explicitly disclose the limitations of claim 19; however, 3GPP ‘008 further discloses:
	wherein the power control compensation factor is selected further based on or associated with path loss measurements (pathloss power compensation factor; see section 5.2; pathloss measurements; see section 6), said path loss measurements being associated with one or more other UEs and one or more base stations (pathloss measurements; see section 6; pathloss is related to the sidelink channel (i.e. to other UE), and is also calculated according to gNB’s interference and link budget limitations; see section 5.2).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of 3GPP ‘780 with 3GPP ‘008 by specifying that the compensation factor is related to pathloss. One of ordinary skill in the art would have found it obvious to do so, as this is standard practice, and allows for compensation for channel effects. One of ordinary skill in the art would have also found it obvious to specify that the pathloss measurements are associated with other UEs and base stations. One of ordinary skill in the art would have found it obvious to do so, as this would allow the device to be considerate of other transmitters/receivers nearby. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

Regarding claim 20, 3GPP ‘780 discloses a non-transitory computer-readable medium comprising computer-executable instructions that, when executed by a processor of a user equipment (UE), cause the UE to perform a method of wireless communications (UE; see p. 1; the Examiner understands a UE as comprising a non-transitory computer readable medium with instructions executed by a processor), comprising:
communicating with at least a second UE via a link (sidelink; see p. 1); and 
determining a transmission power for transmitting information via the link based, at least in part, on a priority corresponding to the information and a power control compensation factor selected based on the priority corresponding to the transmission (original sidelink power allocation has power control applied to it to modify the tx power, based on priority; see section 2.3); and 
transmitting the information via the link in accordance with the determined transmission power (sidelink transmissions with a given power allocation are determined based on priority; see section 2.3).
	3GPP ‘780 does not explicitly disclose the power control compensation factor.

	3GPP ‘008 discloses subject matter related to sidelink TPC. Specifically, 3GPP ‘008  discloses (power control is determined according to pathloss compensation factor; see section 5.2). 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of 3GPP ‘780 with 3GPP ‘008 by specifying that a portion of the power control disclosed by 3GPP ‘780 be the pathloss power compensation of 3GPP ‘008. As the power difference due to power control disclosed by 3GPP ‘780 is determined based on priority, specifying that part or all of this power difference is designated as the “power control compensation factor” of 3GPP ‘008 would result in a “power control compensation factor” determined by priority. One of ordinary skill in the art would have found it obvious to do so, as this is standard practice to compensate for the channel. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).
5.	Claims 4 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP ‘780 (3GPP TSG RAN WG1 Ad-Hoc Meeting 1901 R1-1900780) in view of 3GPP ‘008 (
 3GPP TSG RAN WG1 Meeting #97 R1-1906008) and in further view of Ryu (US 20140321377 A1)

Regarding claim 4, 3GPP ‘780 and 3GPP ‘008 teach the subject matter of the parent claim(s), as noted above. 3GPP ‘780 discloses that there are multiple priority levels (see section 2.3), but does not explicitly disclose the remaining claim limitations.

	Ryu discloses subject matter relating to priority based TPC. Specifically, Ryu discloses wherein: 
	the type of the information comprises at least one of navigation information, group-cast information, or traffic flow management information (social networking service has medium priority; see paragraph [0088] and Table 1; the Examiner understands a social networking service as groupcast); and 
	the priority corresponding to the information is medium (social networking service has medium priority; see paragraph [0088] and Table 1)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of 3GPP ‘780 and 3GPP ‘008 with Ryu by specifying that the multiple priority levels of 3GPP ‘780 include one of medium priority, which includes groupcast transmissions. One of ordinary skill in the art would have found it obvious to do so, as groupcast transmissions are not the most or least important traffic types being sent. Further, doing so is a selection between a finite number of options, with a reasonable expectation of success, which has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention.

Regarding claim 5, 3GPP ‘780 and 3GPP ‘008 teach the subject matter of the parent claim(s), as noted above. 3GPP ‘780 discloses that there are multiple priority levels (see section 2.3), but does not explicitly disclose the remaining claim limitations.

	Ryu discloses subject matter relating to priority based TPC. Specifically, Ryu discloses wherein: 
	the type of the information comprises at least one of gaming information, media content sharing information, or advertisement information (ads have low priority; see paragraph [0088] and Table 1); and 
	the priority corresponding to the information is low (ads have low priority; see paragraph [0088] and Table 1)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of 3GPP ‘780 and 3GPP ‘008 with Ryu by specifying that the multiple priority levels of 3GPP ‘780 include one of low priority, which includes advertisements. One of ordinary skill in the art would have found it obvious to do so, as advertisements are unimportant. Further, doing so is a selection between a finite number of options, with a reasonable expectation of success, which has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 2464                                                                                                                                                                                                        
/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464